Title: From James Madison to Thomas Jefferson, 20 December 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Decr. 20. 1800
I did not write to you from Richmond, because I was considerably indisposed during my stay there, & because I could communicate to you nothing that would not reach you with equal speed through other channels. Before I left that place, the choice of electors in S. Carolina, had been recd. by the Govr. in a letter from Col. Hampton, and was understood by all parties to fix the event of a Republican President. The manner in which the Electors have voted in that State, in Va. Maryland, Penna. & N. Y. makes it probable that the V. P. will also be republican. If the States of Georgia N. C. Tene. & Kentucky, should follow these examples it will even devolve on the H. of Reps. to make the discrimination. There can be no danger I presume but that in such an event a proper one will be made; but it is more desireable that it should be precluded by the foresight of some of the Electors. Gilston of N. Y. assures me, that there are two if not three States in which something to this effect may be looked for, but he does not name the States. Govr. Davie passd. thro’ Richd. whilst I was there. I happened not to see him however, nor did I learn from others what complexion he seemed disposed to give to the business of his mission. It was my intention to send by you my subscription money for Lyon, as well as Smith, and my memory leaves me at a loss whether I did so or not. I rather suspect that it was not done. Will you be so good as to recollect & let me know; and if it be in no respect out of your way, you will further oblige me by making the advance to him for me. It shall be replaced as soon as possible. He was promised that the sum 5 dollars should be forwarded by you, and the disappt. may be as inconvenient to him as disagreeable to me. I observe an answr. to Hamilton’s pamphlet by a Citizen of N. York, as advertized in Washington. If this be not the piece published in the Aurora under the name of Aristedes, I would thank you for a Copy. I recd. a Copy of H.s pamphlet lately under cover from Mr. Steele. My Rheumatic complaint has sensibly increased on me of late. I am trusting for a remedy to temperance & flannel. Wishing you an exemption from the like & all other evils I remain Dr. Sir, Yrs. Affey.
Js. Madison Jr.
